J-S37035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JEROME TERRY COFFEY

                            Appellant               No. 1715 WDA 2015


                  Appeal from the PCRA Order October 8, 2015
                 In the Court of Common Pleas of Forest County
              Criminal Division at No(s): CP-27-CR-0000067-2011


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

JUDGMENT ORDER BY LAZARUS, J.:                       FILED APRIL 28, 2016

        Jerome Terry Coffey, an inmate at SCI-Houtzdale, appeals from the

order of the Court of Common Pleas of Forest County that dismissed his

petition filed pursuant to the Post Conviction Relief Act.1     After careful

review, we affirm.

        On September 17, 2012, the trial court convicted Coffey of disorderly

conduct based on an incident that occurred while he was an inmate at SCI-

Forest.     The court imposed a fine of $100.00 plus costs of prosecution.

Coffey filed an appeal of his judgment of sentence, which this Court

affirmed.     Commonwealth v. Coffey, 87 A.3d 873 (Pa. Super. 2013).

Coffey then filed a petition for allowance of appeal, which our Supreme Court

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S37035-16



denied on April 14, 2014.         Commonwealth v. Coffey, 89 A.3d 659 (Pa.

2014).

       On April 6, 2015, Coffey filed a PCRA petition, which the court

dismissed on October 8, 2015. He then filed a timely appeal to this Court.

       Section 9543(a)(1)(i) of the PCRA provides that to be eligible for relief,

a petitioner must plead and prove by a preponderance of the evidence that

he has been convicted of a crime under the laws of this Commonwealth and

that at the time relief is granted he is currently serving a sentence of

imprisonment, probation or parole for the crime. 42 Pa.C.S. § 9543(a)(1)(i).

       Because Coffey is not serving a sentence for the offense of disorderly

conduct, he is not eligible for relief under the PCRA. See Commonwealth

v. Fisher, 703 A.2d 714 (Pa. Super. 1997) (PCRA precludes relief for

petitioners whose only sentence is a fine).

       Order affirmed.2



Judgment Entered.




____________________________________________


2
  On March 23, 2016, Coffey filed a “Motion to Stop Mail Room Supervisor
from Opening Legal Mail Outside Petitioner’s Presents [sic].” We dismiss the
motion for lack of jurisdiction. See 42 Pa.C.S. § 741 (original jurisdiction of
Superior Court) and 42 Pa.C.S. § 742 (Superior Court jurisdiction over
appeals from courts of common pleas).



                                           -2-
J-S37035-16


Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2016




                          -3-